DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-20 are pending in the current application.

Claim Interpretation
Claims 1, 2, 8, and 13-18 recite the term “about.”  In determining the range encompassed by the term "about," one must consider the context of the term as it is used in the specification and claims of the application.  Ortho-McNeil Pharm., Inc. v. Caraco Pharm. Labs., Ltd., 476 F.3d 1321, 1326, 81 USPQ2d 1427, 1432 (Fed. Cir. 2007).  See MPEP 2173.05(b) III A.  The specification as originally filed remains silent regarding a definition for the term “about.”  For the purpose of examination limitations preceded by the term “about” are interpreted as including reasonable deviation/error associated with measurement as would be determined by one of ordinary skill in the art.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-12, 16, and 18-20 are rejected under 35 U.S.C. 103 as being unpatentable over Shitara et al. (US 2013/0085215 A1), in view of Ki et al. (US 2012/0171482 A1), and in view of Kim et al. (US 2013/0165597 A1) as evidenced by Natsui et al. (US 2013/0005909 A1).
Regarding Claim 1, Shitara teaches a pressure-sensitive adhesive film for polarizing plates (Shitara, [0002], [0013]-[0024], [0115], [0128]).  Shitara teaches the pressure-sensitive adhesive film is formed from a composition comprising a (meth)acrylic copolymer (Shitara, [0016]-[0021], [0045]-[0079]); a crosslinking (curing) agent that can be a combination of two or more that include isocyanates and carbodiimides (Shitara, [0088]-[0092]); a UV absorbent (Shitara, [0015], [0022], [0080]-[0084]); and a tackifying resin (i.e. an adhesion promoter) such as a terpene resin (Shitara, [0096]).  Shitara teaches the adhesive film has a light transmittance at a wavelength of 380 nm of preferably 1% or less (Shitara, [0039]).  Shitara’s light transmittance range is completely encompassed within the claimed range of about 3% or less, and therefore, satisfies the claimed range (MPEP 2131.03).
Shitara teaches the crosslinking agent can be a combination of two or more curing agents that include isocyanates and carbodiimides (Shitara, [0088]-[0092]), but remains silent regarding a specific mixture of an isocyanate curing agent and a carbodiimide curing agent.
Ki, however, teaches an adhesive composition for a polarizing plate comprising a (meth)acrylic resin, an isocyanate crosslinking (curing) agent, and a carbodiimide crosslinking (curing) agent (Ki, [0006]-[0007], [0024]-[0026], [0037]-[0046]).  Ki teaches the isocyanate crosslinking agent provides excellent tack, excellent peel strength, and low light leakage (Ki, [0040]), and the carbodiimide crosslinking agent provides reduced aging time, low light leakage, and proper durability (Ki, [0045]), and the combination of both the isocyanate and carbodiimide crosslinking agents yield excellent creep properties (Ki, [0046], [0053]-[0054]).
Since Shitara and Ki both disclose adhesive compositions comprising a (meth)acrylic resin and a crosslinking agent that can include isocyanates and carbodiimides, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Ki’s combination of isocyanates and carbodiimides as the crosslinking agents in Shitara’s adhesive to achieve excellent tack, excellent peel strength, low light leakage, reduced aging time, proper durability, and excellent creep properties as taught by Ki (Ki, [0040], [0045]-[0046], [0053]-[0054]).
Modified Shitara teaches the pressure-sensitive adhesive film comprises the (meth)acrylic copolymer that is formed from various (meth)acrylic monomers (Shitara, [0045]-[0079]), but remains silent regarding the pressure-sensitive adhesive film having a glass transition temperature of about -47oC to about -40oC.
Kim, however, teaches an adhesive composition for a polarizing plate comprising a (meth)acrylic resin, an isocyanate curing agent, and a carbodiimide curing agent (Kim, [0006]-[0015]).  Kim teaches the (meth)acrylic resin is formed from various (meth)acrylic monomers (Kim, [0040]-[0044]).  Kim teaches the adhesive composition has a glass transition temperature (Tg) of about -55oC to about -30oC to achieve flexibility and improved durability (Kim, [0050]).  Kim’s Tg completely and closely encompasses the claimed range of -47oC to -40oC, and therefore, establishes a prima facie case of obviousness.  It would have been obvious to one of ordinary skill in the art to form an adhesive composition with Tg within the instantly claimed range from the range disclosed in the prior art reference since it is well known in the art to theorize, control, and optimize (meth)acrylic resin Tg’s within such a range based up monomer units and their weight fractions as evidenced by Natsui (Natsui, [0081]-[0085]), and particularly in view of the fact that; “The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages”, In re Peterson, 65 USPQ 2d 1379 (CAFC 2003) (see MPEP 2144.05, I and II).
Since modified Shitara and Kim both disclose adhesive compositions comprising a (meth)acrylic resin and a crosslinking agent that can include isocyanates and carbodiimides, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have set modified Shitara’s adhesive to have a Tg that renders obvious the claimed Tg based upon Kim’s guidance to yield an adhesive that achieves flexibility and improved durability as taught by Kim (Kim, [0050]).
Regarding Claim 2, modified Shitara teaches the pressure-sensitive adhesive film has a peel force (strength) with respect to a glass plate of 13.4 N/20mm (~1365 gf/in) at 23oC (Shitara, [0145]-[0148], Table 1).  Modified Shitara teaches the pressure-sensitive adhesive film has creep of 100 µm or less at about 22oC (Ki, [0053]-[0054]).  Although modified Shitara measures peel force and creep with different methods from the claimed peel strength (measured in units of gf/inch at about 25oC) and creep (at about 25oC), one of ordinary skill in the art would readily understand that these differences are minor and obvious, and would yield substantially similar results. If modified Shitara’s pressure-sensitive adhesive film was measured in the same manner as the claimed invention, it would still yield peel force (strength) and creep ranges that render obvious the claimed ranges with a predictable and reasonable expectation of success (MPEP 2143, MPEP 2144.05, I).
Regarding Claims 3, 6, 9, 12, and 19, modified Shitara teaches a polarizing plate comprising a polarizer and the pressure-sensitive adhesive film (as discussed above and below) on a surface of the polarizer (Shitara, [0115], [0128]; Ki, [0093]-[0101]; Kim, [0017], [0052]-[0056]).
Regarding Claims 4, 7, 10, and 20, modified Shitara teaches an optical display device comprising the polarizing plate (as discussed above and below) (Shitara, [0012]-[0013], [0124], [0128]-[0129]; Ki, [0098]-[0101]; Kim, [0017], [0052]-[0056]).
Regarding Claim 5, modified Shitara teaches the UV absorbent is a hydroxyphenyl triazine-based UV absorbent that can specifically be Tinuvin 477 (Shitara, [0081]-[0083]).  Tinuvin 477 is an inventive hydroxyphenyl triazine-based UV absorbent that is in a liquid state at 25oC according to the specification as originally filed (Spec as filed, [0042], [0092]).  "Products of identical chemical composition can not have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  See MPEP 2112.01, II.  In view of the foregoing, modified Shitara’s Tinuvin 477 UV absorbent is considered to be in a liquid state at 25oC and satisfy the claim.
Regarding Claim 8, modified Shitara teaches the UV absorbent is a hydroxyphenyl triazine-based UV absorbent that can specifically be Tinuvin 477 (Shitara, [0081]-[0083]).  Modified Shitara teaches the UV absorbent absorbs wavelengths of light from 330 nm to 380 nm (Shitara, [0031]-[0040], Fig 1).  Tinuvin 477 is an inventive hydroxyphenyl triazine-based UV absorbent that has a maximum absorption wavelength of about 300 nm to about 400 nm according to the specification as originally filed (Spec as filed, [0041]-[0042], [0092]).  "Products of identical chemical composition can not have mutually exclusive properties."  In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990).  A chemical composition and its properties are inseparable.  Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id.  See MPEP 2112.01, II.  In view of the foregoing, modified Shitara’s Tinuvin 477 UV absorbent is considered to have a maximum absorption wavelength of about 300 nm to about 400 nm and satisfy the claim.
Regarding Claim 11, modified Shitara teaches the crosslinking (curing) agent can be an aromatic isocyanate (Shitara, [0090]; Ki, [0038]).
Regarding Claim 16, modified Shitara teaches the (meth)acrylic copolymer includes a monomer mixture comprising 50-99 wt% of an alkyl group-containing (meth)acrylic monomer (Shitara, [0048]-[0052]) and 0.5-25 wt% of a hydroxyl group-containing (meth)acrylic monomer (Shitara, [0067]-[0070]).  Modified Shitara’s content ranges overlap with the claimed ranges of about 60-99 wt% and about 1-40 wt%, respectively, and therefore, establish a prima facie case of obviousness over the claimed ranges (MPEP 2144.05, I).
Regarding Claim 18, modified Shitara teaches the thickness of the pressure-sensitive adhesive film if preferably from 10-100 µm (Shitara, [0100]).  Modified Shitara’s thickness range overlaps with the claimed range of about 15 µm or less, and therefore, establishes a prima facie case of obviousness over the claimed range (MPEP 2144.05, I).
Claims 13, 15, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Shitara et al. (US 2013/0085215 A1), in view of Ki et al. (US 2012/0171482 A1), and in view of Kim et al. (US 2013/0165597 A1) as evidenced by Natsui et al. (US 2013/0005909 A1) as applied to claim 1 above, and further in view of Nakada et al. (US 2015/0284596 A1).
Regarding Claim 13, modified Shitara teaches the pressure-sensitive adhesive film for polarizing plates as discussed above for claim 1.  Modified Shitara teaches the pressure-sensitive adhesive composition comprises a tackifying resin (i.e. an adhesion promoter) such as a terpene resin (Shitara, [0096]).
Modified Shitara remains silent regarding an aromatic modified terpene resin having a glass transition temperature of about 90oC or more.
Nakada, however, teaches a pressure-sensitive adhesive composition comprising a (meth)acrylic copolymer and a tackifying resin, where the tackifying resin includes aromatic modified terpene resins (Nakada, [0014], [0060]-[0064]).  Nakada teaches the softening point (glass transition temperature) of the tackifying resins is preferably 50oC to 150oC to achieve high adhesive force (Nakada, [0064]).  Nakada’s Tg range overlaps the claimed range of 90oC or more, and therefore, establishes a prima facie case of obviousness over the claimed range (MPEP 2144.05, I).
Since modified Shitara and Nakada both disclose pressure-sensitive adhesive compositions comprising a (meth)acrylic resin and a tackifying terpene-based resin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized Nakada’s aromatic modified terpene resin as the tackifying resin in modified Shitara’s adhesive to achieve easily controllable tack, high adhesive force, and holding power as taught by Nakada (Nakada, [0061]-[0064]).
Regarding Claim 15, modified Shitara teaches the tackifying aromatic modified terpene resin is included in the adhesive composition in an amount of 1-100 parts by weight based on 100 parts by weight the (meth)acrylic copolymer to achieve desired adhesive force and durability (Nakada, [0061]).  Modified Shitara’s content range encompasses the claimed range of 1-10 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (MPEP 2144.05, I).
Regarding Claim 17, modified Shitara teaches the pressure-sensitive adhesive film discussed above for claim 1.  Modified Shitara teaches the pressure-sensitive adhesive composition comprises 100 parts by weight the (meth)acrylic copolymer; 1-10 parts by weight the UV absorbent (Shitara, [0084]); 1-30 parts by weight of the isocyanate crosslinking (curing) agent (Ki, [0040]); and 0.001-1 part by weight of the carbodiimide crosslinking (curing) agent (Ki, [0045]).  Modified Shitara’s content ranges overlap with the claimed ranges, and therefore, establish a prima facie case of obviousness over the claimed ranges (MPEP 2144.05, I).  Modified Shitara teaches the pressure-sensitive adhesive composition comprises a tackifying resin (i.e. an adhesion promoter) such as a terpene resin (Shitara, [0096]).
Modified Shitara remains silent regarding the tackifying resin (adhesion promoter) content being about 1 to about 10 parts by weight.
Nakada, however, teaches a pressure-sensitive adhesive composition comprising a (meth)acrylic copolymer and a tackifying resin, where the tackifying resin includes aromatic modified terpene resins (Nakada, [0014], [0060]-[0064]).  Nakada teaches the tackifying resin is included in the adhesive composition in an amount of 1-100 parts by weight based on 100 parts by weight the (meth)acrylic copolymer to achieve desired adhesive force and durability (Nakada, [0061]).  Nakada’s range encompasses the claimed range of 1-10 parts by weight, and therefore, establishes a prima facie case of obviousness over the claimed range (MPEP 2144.05, I).
Since modified Shitara and Nakada both disclose pressure-sensitive adhesive compositions comprising a (meth)acrylic resin and a tackifying terpene-based resin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have added Nakada’s terpene resin in an amount that renders obvious the claimed range as the tackifying resin in modified Shitara’s adhesive to achieve desired adhesive force; desired durability; and easily controllable tack, high adhesive force, and holding power as taught by Nakada (Nakada, [0061]-[0064]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Shitara et al. (US 2013/0085215 A1), in view of Ki et al. (US 2012/0171482 A1), in view of Kim et al. (US 2013/0165597 A1), as evidenced by Natsui et al. (US 2013/0005909 A1), and in view of Nakada et al. (US 2015/0284596 A1) as applied to claim 13 above, and further in view of Mizutani et al. (US 2015/0346408 A1).
Regarding Claim 14, modified Shitara teaches the pressure-sensitive adhesive film discussed above for claim 13.  Modified Shitara teaches the tackifying aromatic modified terpene resin can have a softening point (glass transition temperature) that is preferably 50oC to 150oC to achieve high adhesive force (Nakada, [0064]).  Modified Shitara’s glass transition temperature range overlaps the claimed range of 90oC or more, and therefore, establishes a prima facie case of obviousness over the claimed range (MPEP 2144.05, I).
Modified Shitara remains silent regarding the tackifying aromatic modified terpene resin weight average molecular weight being about 900 or more.
Mizutani, however, teaches a pressure-sensitive adhesive composition comprising a (meth)acrylic copolymer and a tackifying resin, where the tackifying resin includes terpene-based resins (Mizutani, [0064]-[0084]).  Mizutani teaches the tackifying resin has a weight average molecular weight (Mw) of preferably about 500 to 3000 to achieve a desired softening point and sufficient compatibility with the (meth)acrylic copolymer (Mizutani, [0082]).  Mizutani’s Mw range overlaps the claimed range of about 900 or more, and therefore, establishes a prima facie case of obviousness over the claimed range (MPEP 2144.05, I).
Since modified Shitara and Mizutani both disclose pressure-sensitive adhesive compositions comprising a (meth)acrylic resin and a tackifying terpene-based resin, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized a tackifying terpene resin having a Mw that renders obvious the claimed range as the tackifying resin in modified Shitara’s adhesive to achieve desired softening point, sufficient compatibility with a (meth)acrylic copolymer, and sufficient transparency as taught by Mizutani (Mizutani, [0082])

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELI D STRAH whose telephone number is (571)270-7088. The examiner can normally be reached M-F 9 am - 7 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Aaron Austin can be reached on 571-272-8935. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Eli D. Strah/Primary Examiner, Art Unit 1782